BURNETT, J.
— This action was for damages for diverting water from the mining claims of plaintiffs. On the trial plaintiffs asked the court to give some nine instructions, all of which were given but the third, fourth and seventh. There were three other instructions given, at whose request does not appear. The instructions given embody substantially the same points embraced in those refused. The verdict of the jury was not against the evidence, and the court did not err in refusing a new trial upon, that ground. Upon the whole case, we can see no error in the action of the court below, and the judgment is therefore affirmed.
I concur: Murray, C. J.